CM/ECF - California Central District                                                         Page 1 of 3



    FIL ED                 TD            19CR954
      0/2020
      2/2                  Query       Reports     Utilities   Help   What's New   Log Out
             . BRUTO    N
   THOMA.SDG
           IS T R IC T COURT                                                                  CLOSED
CLERK, U.S

                 UNITED STATES DISTRICT COURT
     CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
     CRIMINAL DOCKET FOR CASE #: 2:20-mj-00733-DUTY All Defendants


 Case title: USA v. Knott                                      Date Filed: 02/14/2020
 Other court case number: 19CR954 Northern District of         Date Terminated: 02/14/2020
                          Illinois


 Assigned to: Duty Magistrate Judge

 Defendant (1)
 Dante Knott                                     represented by Adithya Mani
 TERMINATED: 02/14/2020                                         Federal Public Defenders Office
                                                                321 East 2nd Street
                                                                Los Angeles, CA 90012
                                                                213-894-2854
                                                                Fax: 213-894-0081
                                                                Email: Adithya_Mani@fd.org
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED
                                                                Designation: Public Defender or
                                                                Community Defender Appointment

 Pending Counts                                                Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                             Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                    Disposition
 Defendant in violation of 49:46503




https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?365093963912845-L_1_0-1                            2/20/2020
CM/ECF - California Central District                                                       Page 2 of 3




Plaintiff
USA                                           represented by Assistant 2241-2255 US Attorney LA-
                                                             CR
                                                             AUSA - Office of US Attorney
                                                             Criminal Division - US Courthouse
                                                             312 North Spring Street
                                                             Los Angeles, CA 90012-4700
                                                             213-894-2434
                                                             Email: USACAC.Criminal@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Assistant US Attorney


 Date Filed      # Docket Text
 02/14/2020      1 AFFIDAVIT RE: OUT-OF-DISTRICT WARRANT (Rule 5(c)(3)) filed as to
                   defendant Dante Knott, originating in the Northern District of Illinois. Defendant
                   charged in violation of: 49:46503. Signed by agent David Gates, FBI, SSA. (mhe)
                   (Entered: 02/19/2020)
 02/14/2020      2 REPORT COMMENCING CRIMINAL ACTION as to Defendant Dante Knott;
                   defendants Year of Birth: 1998; date of arrest: 2/14/2020 (mhe) (Entered:
                   02/19/2020)
 02/14/2020      3 MINUTES OF ARREST ON OUT OF DISTRICT WARRANT held before
                   Magistrate Judge Jacqueline Chooljian as to Defendant Dante Knott Defendant
                   arraigned and states true name is as charged. Attorney: Adithya Mani for Dante
                   Knott, Deputy Federal Public Defender, present. Court orders bail set as: Dante
                   Knott (1) $10,000 Appearance Bond, see attached for terms and conditions.
                   Defendant remanded to the custody or currently in the custody of the US Marshal.
                   Court orders defendant held to answer to Northern District of Illinois. RELEASE
                   ORDER NO 39595 Court Smart: CS 2/14/20. (mhe) (Entered: 02/19/2020)
 02/14/2020      4 SEALED Defendant Dante Knott arrested on warrant issued by the USDC
                   Northern District of Illinois (mhe) (Entered: 02/19/2020)
 02/14/2020      5 ASSERTION OF FIFTH AND SIXTH AMENDMENT RIGHTS filed by
                   Defendant Dante Knott (mhe) (Entered: 02/19/2020)
 02/14/2020      6 ADVISEMENT OF STATUTORY & CONSTITUTIONAL RIGHTS filed by
                   Defendant Dante Knott. (mhe) (Entered: 02/19/2020)
 02/14/2020      7 WAIVER OF RIGHTS approved by Magistrate Judge Jacqueline Chooljian as to
                   Defendant Dante Knott. (mhe) (Entered: 02/19/2020)
 02/14/2020      8 BOND AND CONDITIONS OF RELEASE filed as to Defendant Dante Knott
                   conditions of release: $10,000 Unsecured Appearance Bond, see attached for
                   terms and conditions approved by Magistrate Judge Jacqueline Chooljian. (mhe)
                   (Entered: 02/19/2020)
 02/14/2020      9



https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?365093963912845-L_1_0-1                          2/20/2020
CM/ECF - California Central District                                                          Page 3 of 3



                    FINANCIAL AFFIDAVIT filed as to Defendant Dante Knott. (Not for Public
                    View pursuant to the E-Government Act of 2002) (mhe) (Entered: 02/20/2020)
 02/14/2020         Notice to Northern District of Illinois of a Rule 5 or Rule 32 Initial Appearance as
                    to Defendant Dante Knott. The clerk will transmit any restricted documents via
                    email. Using your PACER account, you may retrieve the docket sheet and any
                    text-only entries via the case number link. The following document link(s) is also
                    provided: 3 Initial Appearance - Arrest on Out of District Warrant - Rule 5(c)(3)
                    (fka Rule 40),,. If you require certified copies of any documents, please send a
                    request to email address CrimIntakeCourtDocs-LA@cacd.uscourts.gov (mhe)
                    (Entered: 02/20/2020)




https://cacd-ecf.sso.dcn/cgi-bin/DktRpt.pl?365093963912845-L_1_0-1                             2/20/2020
Case 2:20-mj-00733-DUTY Document 1 Filed 02/14/20 Page 1 of 1 Page ID #:1
Case 2:20-mj-00733-DUTY Document 3 Filed 02/14/20 Page 1 of 1 Page ID #:3
Case 2:20-mj-00733-DUTY Document 7 Filed 02/14/20 Page 1 of 1 Page ID #:8
Case 2:20-mj-00733-DUTY Document 8 Filed 02/14/20 Page 1 of 4 Page ID #:9
Case 2:20-mj-00733-DUTY Document 8 Filed 02/14/20 Page 2 of 4 Page ID #:10
Case 2:20-mj-00733-DUTY Document 8 Filed 02/14/20 Page 3 of 4 Page ID #:11
Case 2:20-mj-00733-DUTY Document 8 Filed 02/14/20 Page 4 of 4 Page ID #:12
